Case: 13-11436    Date Filed: 11/18/2013   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11436
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:12-cr-00303-VMC-TBM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

RODRICK MARQUIS SALTER,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (November 18, 2013)

Before TJOFLAT, PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 13-11436     Date Filed: 11/18/2013    Page: 2 of 3


      Rodrick Salter appeals his conviction for conspiracy to distribute and to

possess with the intent to distribute 500 grams or more of cocaine. 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(B)(ii), 846. Salter argues that there was insufficient

evidence to prove that he had a co-conspirator or that he served as more than a

middle man to purchase the cocaine. We affirm.

      The district court did not err by denying Salter’s motion for a judgment of

acquittal. Salter’s tape-recorded conversations and his cellular telephone calls

overheard by Adolfo Garcia, a confidential informant, proved that Salter conspired

with other persons to distribute cocaine. See United States v. Carcaise, 763 F.2d
1328, 1331 & n.6 (11th Cir. 1985). When Salter arranged to purchase one half of a

kilogram of cocaine, he admittted that he had coconspirators when he asked

Garcia, “When you gonna be ready for us to come get ours then?” Later, when

Salter arrived with only $1,600 of the $15,500 purchase price, his statements

revealed that his coconspirators who were contributing financially to the purchase

wanted to ensure they were obtaining pure cocaine that could be converted to crack

cocaine. Salter told Garcia, “They didn’t . . . let me come with the money . . . .

They wanted me to come to make sure the [cocaine] was good . . . I got some

money . . . My money. But they ain’t gonna give up their money” until “they . . .

make sure that what they getting is gonna be something good.” After Garcia

assured Salter that the cocaine was “pure for cooking” and was “what you need for


                                          2
              Case: 13-11436     Date Filed: 11/18/2013    Page: 3 of 3


what you all using it for,” Salter called a cellular phone number that law

enforcement traced to Courtney Allen, and Garcia heard another voice respond to

Salter’s statements about the impending drug transaction. Allen accompanied

Salter to buy the cocaine and, after exiting his vehicle, Salter nodded at Allen, who

appeared to be conducting counter surveillance from inside Salter’s vehicle. After

officers arrested Salter, they found plastic baggies and an electronic scale in his

vehicle. See United States v. Poole, 878 F.2d 1389, 1392 (11th Cir. 1989). Based

on this evidence, a reasonable jury could have found that Salter participated in a

conspiracy to purchase high quality cocaine to redistribute as crack cocaine. See

United States v. Toler, 144 F.3d 1423, 1426 (11th Cir. 1998). Salter argues that he

cannot be guilty of conspiracy because the jury acquitted his codefendant, Allen,

but “[c]onsistent verdicts are unrequired in joint trials for conspiracy,” United

States v. Andrews, 850 F.2d 1557, 1561 (11th Cir. 1988). Furthermore, Salter

“recognizes that . . . ‘an individual can be convicted of conspiracy with unknown

persons,’” and Salter’s admissions suggested that he had several conspirators.

      We AFFIRM Salter’s conviction.




                                           3